                          2:18-cv-02233-JES # 33          Page 1 of 43
                                                                                                   E-FILED
                                                              Wednesday, 25 November, 2020 11:11:10 AM
                                                                            Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

SHAWN SHANNON,                                )
                                              )
                       Petitioner,            )
                                              )
               v.                             )      Case No. 18-cv-2233-JES
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
                       Respondent.            )


                                     ORDER AND OPINION

       The matter is before the Court on Petitioner Shawn Shannon’s Amended Motion to

Vacate, Set Aside or Correct Sentence pursuant to 28 U.S.C. § 2255 (Doc. 11), which replaces

his original motion (Doc. 1). Shannon argues that he is entitled to a new trial because he

received ineffective assistance of counsel, because his trial was before a biased judge, and

because the United States Attorney’s Office engaged in misconduct. For the reasons below, the

Court finds that a hearing on the Motion is not required because “the motion, files, and records

of the case conclusively show that the prisoner is entitled to no relief.” Hutchings v. United

States, 618 F.3d 693, 699–700 (7th Cir. 2010) (quotation omitted). Because Petitioner is not

entitled to relief, the § 2255 motion is DENIED. However, the Court will GRANT a Certificate

of Appealability on the issues of whether Shannon received ineffective assistance of counsel and

whether he is entitled to a new trial under the due process clause due to Judge Bruce’s ex parte

communications.




                                           Page 1 of 43
                               2:18-cv-02233-JES # 33                Page 2 of 43




                                              I. BACKGROUND1

         Shannon was arrested on April 15, 2015, pursuant to a criminal complaint. R. 1, 6. In

June 2016, a grand jury in the Central District of Illinois charged Shannon in a superseding

indictment of nineteen counts of sexual exploitation of a child in violation of 18 U.S.C.

§§ 2251(a) and (e) and one count of distribution of child pornography in violation of 18 U.S.C.

§ 2252A(a)(2)(A). The matter proceeded to a three-day jury trial in July 2016, at which the jury

returned a guilty verdict on all counts. Kevin P. Bolger and Sami Z. Azhari represented Shannon

at trial. District Judge Colin S. Bruce presided over the criminal proceedings. In Shannon’s

§ 2255 Motion, he alleges his conviction should be vacated because he received ineffective

assistance of counsel at trial, he did not receive a fair trial before an unbiased judge, and the

United States Attorney’s Office participated in Judge Bruce’s unethical ex parte

communications.

    A. The Evidence Presented at Trial

         Shannon’s convictions stem from his relationship with J.W., a minor, and the multiple

explicit photographs taken of J.W. on the night of February 28, 2015/ the early morning of

March 1, 2015. J.W.’s older cousin, Dustin Bradshaw, had met Shannon through Shannon and

his family’s Christian music group. Tr.I 8. Mr. Bradshaw introduced Shannon to J.W. and his

family when J.W. was around eight years old. Id.; Tr.III 70; Tr.II 159. When J.W. was twelve

years old, Shannon and J.W. began spending more time together. Valerie Shields, J.W.’s

mother, as well as J.W.’s sister, testified that J.W. was not close to his own father and needed a




1
 Citations to documents filed in this case are styled as “Doc. __.” Citations to the record in the underlying criminal
case, United States v. Shannon, Central District of Illinois, Urbana Division, Case No. 15-cr-20014-001, are styled
as “R.__.” The trial transcripts are cited as “Tr.I,” “Tr.II,” and “Tr.III” and can be found at R. 119, R. 120, and R.
121 respectively. The final revised Presentence Investigation Report is cited as “PSR” and can be found at R. 108.

                                                   Page 2 of 43
                           2:18-cv-02233-JES # 33          Page 3 of 43




positive male role model. Tr.I 47; Tr.II 8, 17. Ms. Shields hoped Shannon, then forty-five years

old, could fill that void in her vulnerable young son’s life. Tr.II 14-15.

       By the time J.W. was thirteen years old, Shannon and J.W. began spending a

considerable amount of time together. Tr.I 48; Tr.II 209. Shannon bought gifts for J.W.,

including a new iPhone, an X-Box, and clothing. He also showed interest in J.W.’s interests and

activities, including “Disney” shows. Id.; Tr.II 7, 176-78; Ex. 2V. Additionally, J.W. would

help Shannon with the “Shannon Music Group,” a gospel singing group that included Shannon,

Shannon’s parents, and Dustin Bradshaw, and occasionally would travel with them to events and

help run the lights and the sound system for the shows. Tr.II 13, 14. Shannon gave J.W. “100

percent”; he was the minor’s “confidant”, “best friend”, and “father figure.” Tr.II 8-9, 17, 184;

Tr.I 48. Ms. Shields trusted Shannon because he “talked in a Christian way” and he was a like a

member of their family. Tr.II 5, 14-15. The church was important to J.W. and Ms. Shields

relied on Shannon to provide her son with appropriate guidance. Tr.II 17. However, J.W.

testified that when he would get into disagreements with his parents, Shannon would always take

J.W.’s side. Tr.II 173. Text messages showed that Shannon even discussed how he would adopt

J.W. if social welfare services intervened in their family. Tr.II 178-81; Ex. 2C.

       The government presented evidence that showed that J.W. and Shannon sent text

messages to each other all day, every day. Tr.II 10- 11, 164. Over 7,600 text messages with

Shannon were extracted from J.W.’s iPhone 5c (the phone that had been gifted to J.W. by

Shannon). Tr.II 54; Ex. 2. These messages were exchanged between late January 2015 and

March 17, 2015. Id. Many of those text messages turned to sexual banter, with Shannon

discussing his interest in anal sex, masturbation, and watching pornography. Tr.II 182, 189, 201;

Ex.2F. The two texted the secret code “P” when someone else was nearby, so that Shannon



                                            Page 3 of 43
                            2:18-cv-02233-JES # 33         Page 4 of 43




would know not to text sexually charged messages anymore. Tr.II 205. J.W. testified it made

him feel awkward and uncomfortable each time Shannon discussed sexual acts he wanted to do

with J.W. Tr.II 173, 195.

       J.W. testified that Shannon’s gifts were important to him, such that he felt pressure to

comply with Shannon’s sexual requests; he felt he owed Shannon something. Tr.II 210-11, 214-

215, 216; Tr.III 18; Ex. 2E, 2I. Text messages recovered from J.W.’s phone showed that on

February 28, 2015, Shannon prepared to travel to Decatur, Illinois, and spend the night in a hotel

with J.W. Ex. 2Q (text message from Shannon to victim: “what I am most excited for, seeing

you and hang [sic] out with you, or seeing your dick and how much it has grown”). In text

messages deleted but recovered from Shannon’s iPhone 5s, as well as J.W.’s iPhone 5c, Shannon

clearly described his intentions to take photographs of J.W. and engage in sexual conduct: text

messages from Shannon to victim: “so if we get a room, then I want to go swimming. then we

can go to room. and get naked. from there we can play with the toys. and no clothes till Sunday

morning.” . . . “now, can I bring the small anal toys? you want to try one?” … “and we’ll take

some good pics with good poses for you to give to people.” . . .“I have bowling ball, but may not

need it. I’ll pack laptop later tonight. I have your new toy and thing of lube. I have my anal toys

and my open bottle of lube. and two condoms…”. Ex. 2R, 15A. Shannon also dyed his hair

from gray to brown before he traveled. PSR ¶256, Ex. 2R.

       J.W.’s sister testified that she saw Shannon and J.W. on the day that they went to a hotel.

Tr.I 49. She had dropped her phone earlier, and Shannon was going to fix it. Id. She testified

that Shannon told her “that they were going to a hotel so [Shannon] had a flat surface to work on,

and they were going to swim as well.” Id. J.W. testified that that he and Shannon went to a

Ramada Inn after picking up the phone from his sister on February 28, 2015. Tr.III 5, 11.



                                           Page 4 of 43
                           2:18-cv-02233-JES # 33          Page 5 of 43




       While at the Ramada Inn, the government presented evidence that Shannon sexually

exploited J.W., and may have sexually assaulted him, by digitally penetrating J.W.’s anus. Tr.III

11-12; Ex. 3A-3S, 2T (“so you didn’t tell [your mom] I fingered you lmao jk”…”I’ll be honest I

think I put my finger in before I realized I had done it, then it was like oh well I am there now

lol”). J.W. testified that he and Shannon did go to the Ramada Inn and that Shannon took nude

pictures of him at the Ramada Inn that night. Tr.III 12-13. J.W. further testified that Shannon

told him how to pose, including where to lay and put his legs. Tr.III 12. J.W. also testified that

they watched pornography on Shannon’s laptop and masturbated together at the hotel. Tr.III 17.

       At trial, the government presented evidence to refute Shannon’s defense that someone

else had taken the photographs and that Shannon had been framed. Evidence showed Shannon’s

text messages were traceable through Shannon’s cell phone provider to a cell site tower location

where the messages originated, specifically Liberty Corners, Muncie, Indiana, where Shannon’s

residence was located. Ex. 17A, 17B. Forensic examiner Johnathan Bridbord from the

Department of Justice’s Criminal Division, Child Exploitation and Obscenity Section, compared

the evidence located on J.W.’s iPhone 5c, Shannon’s iPhone 5s, and evidence obtained from

Apple servers and cell site location data from AT&T. See Tr.III 107. Mr. Bridbord compared

text messages extracted from the victim’s iPhone 5c to the text messages deleted from Shannon’s

iPhone 5s and found they matched. Specifically, he compared text messages sent on February

22, 2015, and February 27, 2015, which contained details of Shannon packing for his trip to visit

J.W., including packing “lube,” “anal toys,” and “two condoms.” Tr.III 107, 109. Mr. Bridbord

further testified that cell site location data showed that the text messages from Shannon’s phone

to J.W’s phone were sent from the vicinity of Shannon’s residence in Muncie, Indiana. Tr.III

108-111.



                                           Page 5 of 43
                            2:18-cv-02233-JES # 33       Page 6 of 43




       This cell site location data and the text messages themselves also traced Shannon’s travel

from his home in Muncie, Indiana, across Central Illinois to Decatur, Illinois, and the Ramada

Inn to meet J.W. Tr.III 112-116. Ex. 17A, 17B, 2S (text message from Shannon to victim:

“almost at shell” at 3:08 p.m. CST on Saturday, February 28, 2015, cell site location, near Cisco,

Illinois). Agents matched the background and bedding of the sexually explicit images of J.W. to

the exact hotel room at the Ramada Inn where Shannon stayed. Tr.II 85; Ex. 5B. The testimony

of an expert forensic examiner, Ronald Borowcyzyk, also corroborated J.W.’s testimony that

these sexually explicit images were taken with Shannon’s iPhone 5s (as opposed to J.W.’s

iPhone 5c7) and placed the time of one photograph as being taken at 12:53 a.m. on March 1,

2015. Ex. 3T-1; Tr.II 77.

       Shannon’s iPhone 5s was seized from Shannon’s presence on the day law enforcement

searched his residence. Tr.II 77; Ex. 14B. Mr. Bridbord testified that the forensic examination

showed that that in addition to deleting text messages and contacts from his device, Shannon also

deleted the application program VS2 that had securely stored the pornographic images of J.W.

Tr.III 135. The forensic examination, however, revealed log entries on Shannon’s iPhone 5s,

that Shannon could not delete, which showed he last accessed the VS2 application at about the

time he distributed child pornography on March 14, 2015. Ex. 16F. Mr. Bridbord also located

forensic evidence that the pornographic images of J.W. were once on Shannon’s iPhone 5s, even

if they were deleted by the time law enforcement seized the device. Further metadata from the

images showed that they were taken with the back camera on the iPhone 5s, not the front camera

used to take images of oneself or “selfies.” Ex. 3T-2; Tr.II 78. This evidence was intended to

refute the defense’s theory that J.W. could have taken the sexually explicit photographs himself.

Moreover, J.W.’s iPhone 5c was also visible in the photographs. Tr.III 14, Ex. 3L, 3M, 3N.



                                          Page 6 of 43
                               2:18-cv-02233-JES # 33              Page 7 of 43




        J.W. also testified that a few months earlier Shannon had taken sexually explicit

photographs of him at Shannon’s residence in Muncie, Indiana. Tr.III 19-20. J.W. testified that

he had traveled to Muncie, Indiana, for a gospel concert and he and his cousin Dustin Bradshaw

stayed over at Shannon’s house. Tr.III 21. J.W. testified that after Dustin Bradshaw went to

sleep, he and Shannon went into Shannon’s room to watch pornography and masturbate together.

Tr.III 21. J.W. further testified that Shannon took sexually explicit photographs of him with

Shannon’s iPhone 5s. Tr.III 22. Mr. Borowczyk testified that he found additional sexually

explicit images of J.W. that were sent via text message from Shannon to J.W. on March 14,

2015. Tr.II 93. The cell site location for the origination of these text messages was also in

Liberty Corners, Muncie, Indiana, consistent with the location of Shannon’s residence. Ex. 17A,

17B. The agent also testified that a Dell laptop visible in the photographs was the same laptop

that was recovered from Shannon’s house, and that the bedspread and other items in the room

matched the bedspread and other items in Shannon’s bedroom at his residence. Tr.II 95, 102.

Additional images, other than the one sent on March 14, 2015, were recovered from J.W.’s

iPhone. Agent Ronald Borowczyk testified that the metadata showed that the files were taken on

October 24, 2014. Tr.II 98.

        On March 17, 2015, J.W.’s mother, Ms. Shields, found the sexually explicit messages

and photographs on J.W.’s phone. She informed Dustin Bradshaw of what she found and went

to the police that same day. Dustin Bradshaw sent a text message to Shannon informing him that

Ms. Shields had found naked photographs of J.W. that were sent to J.W. from Shannon. Tr.III

82.2 Shannon then sent text messages to both Dustin Bradshaw and Ms. Shields admitting guilt.

Ex. 15A (text message from Shannon to Dustin Bradshaw: “he asked me to take for his girlfriend


2
 Dustin also testified that he lived “about three and a half hours away” from Shannon’s residence in Muncie,
Indiana. Tr.III 71.

                                                  Page 7 of 43
                           2:18-cv-02233-JES # 33          Page 8 of 43




at the time.”), Ex. 1A, 1B, 1C (text message from Shannon to Ms. Shields: “hey, Dustin just told

me. I am sorry about taking pictures for [J.W.]. He asked […]I thought of him as an adult”).

The cell site location for these admissions was in Liberty Corners, Muncie, Indiana. Ex. 17A,

17B. Importantly, Ms. Shields had a Samsung phone, which functions in the Android (as

opposed to Apple) operating system. Tr.II 31. Therefore, the apologetic messages sent to her

phone were SMS messages (as opposed to iMessages), meaning they could only have been sent

from Shannon’s phone, and not from another Apple device. When married with the cell site

location data from AT&T, they show Shannon was at his residence in Muncie, Indiana, when he

confessed to these crimes. The jury saw the text messages to Ms. Shields, which were captured

by a Decatur Police officer on the day she reported the crimes to them. Ex. 1A, 1B, 1C. The

jury saw forensic artifacts recovered from Shannon’s iPhone 5s, that showed these SMS

messages were deleted from this phone. Ex. 15A. And the jury saw the AT&T records for these

calls from which the forensic examiner mapped the cell site location to the vicinity of Shannon’s

residence. Ex. 17A. Moreover, shortly after sending the apology messages Shannon began

deleting evidence on his iPhone, including the thousands of messages between him and J.W.

Tr.II 11, 127-128.

       The government also addressed Shannon’s claim that another Apple device could have

sent the iMessages. The forensic examiner, Mr. Bridbord, testified that any time a new device

uses an Apple ID registered to another device a notification is sent to the user of the original

device. Tr.III 141. In addition, a log entry is made on the original device to document such

notification. Id. The jury heard that no log entries were found on Shannon’s iPhone 5s to

indicate that any other device remotely logged into his Apple ID. Id. Notwithstanding




                                            Page 8 of 43
                           2:18-cv-02233-JES # 33          Page 9 of 43




Shannon’s theory of the case, neither forensic examiner found evidence that anyone other than

Shannon committed the crimes against J.W. Tr.II 155; Tr.III 150.

         Finally, to further refute Shannon’s defense that someone else used his Apple ID and

committed these crimes, the government presented evidence, recovered from another older

iPhone (model 3) seized from Shannon’s residence. This device contained text messages and

images involving another minor victim, A.W., to whom Shannon sent pornographic images of

himself, including full-body images. Ex. 12A-12H; Ex 13A13K. The evidence presented

showed that Shannon enticed and coerced A.W. into producing child pornography and engaged

in abusive sexual contact with A.W. Tr.III 41-59; Ex. 13A-13K. A.W. testified that he began

talking to Shannon on about December 31, 2009, when he was sixteen years old. Tr.III 42. Text

messages provided evidence that Shannon likely knew A.W. was a minor. Tr.III 43.

         After the government rested, the defense called no witnesses and Shannon chose not to

testify. The jury found Shannon guilty of all nineteen counts of sexual exploitation of a child in

violation of 18 U.S.C. §§ 2251(a) and (e), and one count of distribution of child pornography in

violation of 18 U.S.C. § 2252A(a)(2)(A). R. 67, Verdict.

   B. Post-Trial Proceedings

         After the trial, counsel filed a Motion for New Trial. R.71. In denying the Motion, Judge

Bruce noted that:

         Although the court states that the motion is “fully briefed,” it notes that this
         designation may be too generous to Defendant considering the fact that his short
         (slightly over one page) briefing was mostly allegations with little or no factual
         support and absolutely no analysis. Although it appears Defendant’s counsel spent
         little time on the motion, the court was forced to allocate scant judicial resources
         and sufficient time to appropriately address Defendant’s bare and unsupported
         contentions.

R. 77.



                                            Page 9 of 43
                          2:18-cv-02233-JES # 33          Page 10 of 43




       The matter proceeded to sentencing, but Shannon’s trial counsel withdrew from the case,

and the Federal Public Defender’s office was appointed. R. March 31, 2017 Minute Entry. The

United States Probation Office prepared a second revised Presentence Investigation Report on

September 6, 2017. The PSR concluded that Shannon had a total offense level of 43 and a

criminal history category of I, resulting in a guidelines imprisonment range of life. PSR ¶ 276.

However, pursuant to 18 U.S.C. §§ 2251(a) and (e), each of Counts One to Nineteen had a

minimum term of imprisonment of fifteen years imprisonment and a maximum term of thirty

years, and pursuant to 18 U.S.C. §§ 2252A(a)(2)(A) and (b)(1), the minimum term of

imprisonment for Count Twenty was five years and the maximum term was twenty years.

Accordingly, the PSR found that the guideline range is 7,080 months’ imprisonment, consisting

of 360 months on each of Count One through Nineteen and 240 months on Count Twenty, all to

run consecutively. PSR ¶ 277.

       At the sentencing hearing on September 11, 2017, Judge Bruce departed significantly

downward from the guidelines and sentenced Shannon to a total of only 720 months’

imprisonment. R. Minute Entry Sept. 11, 2017. The judgment issued on September 13, 2017.

R. 112. Shannon did not appeal his sentence or conviction.

   C. Discovery of Ex-Parte Communications Between Judge Bruce and the United

       States Attorney’s Office.

       As stated above, United States District Judge Colin S. Bruce presided over Shannon’s

criminal proceedings. For the purposes of this Opinion, the Court assumes the reader’s

familiarity with the facts surrounding Judge Bruce’s ex parte communications with the United

States Attorney’s Office for the Central District of Illinois (“the Office”). These facts have been

comprehensively discussed and analyzed by the Seventh Circuit Judicial Council and the



                                          Page 10 of 43
                          2:18-cv-02233-JES # 33           Page 11 of 43




Seventh Circuit Court of Appeals, and are recounted here only in a summary fashion. See In re

Complaints Against Dist. Judge Colin S. Bruce, Nos. 07-18-90053, 07-18-90067 (7th Cir. Jud.

Council May 14, 2019) (available at http://www.ca7.uscourts.gov/judicial-conduct/judicial-

conduct_2018/07_18-90053_and_07-18-90067.pdf); United States v. Williams, 949 F.3d 1056

(7th Cir. 2020); United States v. Atwood, 941 F.3d 883 (7th Cir. 2020).

       Prior to his appointment to the judiciary, Judge Bruce worked in the Office in Urbana,

Illinois, in the Central District of Illinois for twenty-four years. In August 2018, a newspaper

reported that Judge Bruce had engaged in ex parte communications with the Office regarding the

criminal trial of United States v. Nixon, a case he was presiding over. In the emails to a paralegal

at the Office, Judge Bruce criticized a novice prosecutor, complaining that her weak cross-

examination had turned the case “from a slam-dunk for the prosecution to about a 60-40 for the

defendant,” and called the defendant’s testimony “bullshit.” Upon learning of the emails, the

undersigned, in my capacity at the time as Chief District Judge, removed Judge Bruce from all

cases involving the Office. See Williams, 949 F.3d at 1059.

       The Office conducted a search of its email archives between Judge Bruce’s chambers and

the Office, finding over one-hundred ex parte communications. One of these communications

concerned the Shannon case, and was disclosed to Shannon’s counsel on September 19, 2018.

The email was between Paralegal Specialist Staci Klayer and Judge Bruce. In the email string, a

probation officer informed the court and the relevant parties—including Judge Bruce, Urbana

Branch Supervisor AUSA Eugene Miller, Ms. Klayer, clerk’s office personnel, the magistrate

judge, and another district court judge—that the probation office would be unavailable for

hearings on September 11 and 12, 2017. Judge Bruce, replying to all of the addressees, stated,

“Shawn Shannon re-sentencing set for September 11. Nice.” Pet. Ex, E (Doc. 14-2). Ms. Klayer



                                           Page 11 of 43
                           2:18-cv-02233-JES # 33         Page 12 of 43




then replied solely to Judge Bruce, writing, “Sounds like the probation officer assigned to this

case needs to stay here and work,” and Judge Bruce responded, “Yep. Don’t think its [sic]

moving……” Id.

       Like the communication related to Shannon’s case, the majority of the emails addressed

ministerial matters. However:

       they often showed Judge Bruce cheering on Office employees and addressing
       them by nicknames. For example, Judge Bruce corresponded ex parte with a
       secretary in the Office about scheduling for Atwood’s co-defendant, writing,
       “Roger-dodger. GO SONCHETTA [a nickname for the secretary]!” And after a
       pretrial conference, Judge Bruce reassured a prosecutor about a filing
       miscommunication: “My bad. You’re doing fine. Let’s get this thing done.” At
       other times, Judge Bruce wrote to prosecutors in the Office to congratulate and
       thank them for persuading [the Seventh Circuit] to affirm his decisions.

Atwood, 941 F.3d at 885.

       After Shannon filed his § 2255 Motion and after the government filed its response, the

Judicial Council of the Seventh Circuit reviewed two complaints filed against Judge Bruce. A

Special Committee was appointed by Chief Judge Diane P. Wood to investigate the complaints.

After conducting interviews and a hearing, the Special Committee issued a report and

recommendations, which were adopted in full by the Judicial Council of the Seventh Circuit. In

re Complaints Against Dist. Judge Colin S. Bruce, Nos. 07-18-90053, 07-18-90067 (7th Cir. Jud.

Council May 14, 2019). The Judicial Council publicly reprimanded Judge Bruce for his practice

of ex parte communications and found it violated Canon 3(a)(4) of the Code of Conduct for

United States Judges. Id. Judge Bruce was also ordered to remain unassigned to matters

involving the Office until September 1, 2019. Id. However, the Judicial Council “identified no

evidence suggesting that Judge Bruce’s ex parte contact or relationship with the U.S. Attorney’s

Office in the Central District of Illinois impacted his decision making in any case.” Id. Further,

with the exception of the Nixon-related and appeal-related emails, the Special Committee saw

                                          Page 12 of 43
                          2:18-cv-02233-JES # 33           Page 13 of 43




“no evidence of Judge Bruce discussing the merits of pending cases with the Office ex parte.”

Id.

      D. Shannon’s § 2255 Motion

         Shannon filed this Motion to Vacate, Set Aside or Correct Sentence pursuant to 28 U.S.C.

§ 2255 on September 17, 2018 (Doc. 1), alleging his trial counsel provided ineffective assistance

of counsel. After learning of Judge Bruce’s ex parte email communications, Shannon sought

leave to file an amended motion. His Amended Motion (Doc. 11) was filed on January 22, 2019.

In addition to his ineffective assistance of counsel claim, Shannon argues he is entitled to relief

because he did not receive a fair trial before an unbiased judge, and because the government

failed to disclose evidence of ex parte communications. The government filed its response on

February 26, 2019 (Doc. 17). Shannon filed a reply on July 28, 2019 (Doc. 26).

         While Shannon’s motion remained pending, the Seventh Circuit addressed two cases

bearing on Judge Bruce’s ex parte communications. See United States v. Williams, 949 F.3d

1056 (7th Cir. 2020), United States v. Atwood, 941 F.3d 883 (7th Cir. 2019). Shannon sought

leave to file a supplemental brief addressing the impact of these cases, which he did on May 7,

2020 (Doc. 28). The government filed a response on June 8, 2020 (Doc. 30). Shannon filed a

second supplemental brief (Doc. 32) on November 2, 2020, addressing the Seventh Circuit’s

decision in United States v. Orr, 969 F.3d 732 (7th Cir. 2020), and clarifying his intent to also

bring a claim under the federal recusal statute 28 U.S.C. § 455(a). The government was

permitted to file a response, if desired, on or before November 16, 2020, but has declined.

                                    II. LEGAL STANDARD

         A person convicted of a federal crime may move to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255. Relief under § 2555 is an extraordinary remedy because



                                           Page 13 of 43
                          2:18-cv-02233-JES # 33           Page 14 of 43




a § 2255 petitioner has already had “an opportunity for full process.” Almonacid v. United

States, 476 F.3d 518, 521 (7th Cir. 2007). A petitioner may avail himself of § 2255 relief only if

he can show that there are “flaws in the conviction or sentence which are jurisdictional in nature,

constitutional in magnitude or result in a complete miscarriage of justice.” Boyer v. United

States, 55 F.3d 296, 298 (7th Cir. 1995), cert. denied, 116 S. Ct. 268 (1995).

       Section 2255 is limited to correcting errors that “vitiate the sentencing court’s jurisdiction

or are otherwise of constitutional magnitude.” Guinan v. United States, 6 F.3d 468, 470 (7th Cir.

1993) (citing Scott v. United States, 997 F.2d 340 (7th Cir. 1993)). A § 2255 motion is not a

substitute for a direct appeal. Doe v. United States, 51 F.3d 693, 698 (7th Cir. 1995), cert.

denied, 116 S. Ct. 205 (1995); McCleese v. United States, 75 F.3d 1174, 1177 (7th Cir. 1996).

However, “it is generally proper to raise arguments of ineffective assistance of counsel for the

first time on collateral review in a § 2255 petition because such claims usually. . . involve

evidence outside the record.” Galbraith v. United States, 313 F.3d 1001, 1007 (7th Cir. 2002).

                                        III. DISCUSSION

       A. Shannon’s Ineffective Assistance of Counsel Claim is Denied and An Evidentiary
          Hearing is Unnecessary.

       Shannon’s first ground for relief is that his trial counsel provided ineffective assistance.

The Sixth Amendment guarantees criminal defendants effective assistance of counsel.

Strickland v. Washington, 466 U.S. 668, 684-86 (1984). Under Strickland’s familiar two-part

test, a petitioner must show both that his attorney’s performance was deficient and that he was

prejudiced as a result. Vinyard v. United States, 804 F.3d 1218, 1225 (7th Cir. 2015). In

addressing performance, courts “indulge a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance.” Strickland, 466 U.S. at 690. To prove

prejudice, a petitioner must show that there is “a reasonable probability that, but for counsel’s

                                           Page 14 of 43
                           2:18-cv-02233-JES # 33            Page 15 of 43




unprofessional errors, the result of the proceeding would have been different.” Id. at 694. A

reasonable probability is one undermining the court’s confidence in an outcome. Id.

        “When evaluating an ineffective assistance of counsel claim, the Court should ‘address

each specific contention of defective performance separately. We then turn to the question of

prejudice, which we assess by evaluating the trial as a whole, not one slip at a time.’” Cook v.

Foster, 948 F.3d 896, 901 (7th Cir. 2020); Myers v. Neal, 975 F.3d 611 (7th Cir. 2020) (“Where,

as here, the record shows more than one instance of deficient performance, the Sixth Amendment

requires that we approach the prejudice inquiry by focusing on the cumulative effect of trial

counsel's shortcomings.”). Absent a sufficient showing of both cause and prejudice, a

petitioner’s claim must fail. United States v. Delgado, 936 F.2d 303, 311 (7th Cir. 1991).

Therefore, the Court “need not determine whether counsel’s performance was deficient before

examining the prejudice suffered by the defendant as a result of the alleged

deficiencies.” Strickland, 466 U.S. at 697 (“If it is easier to dispose of an ineffectiveness claim

on the ground of lack of sufficient prejudice, which we expect will often be so, that course

should be followed.”).

        As an initial matter, Shannon has requested an evidentiary hearing on his claim. “A

hearing is required when ‘a petitioner alleges facts that, if true, would entitle him to relief.’ . . .

But a judge may deny a hearing if the petitioner’s allegations are ‘too vague and conclusory,’ or

if ‘the files and records of the case conclusively show that the prisoner is entitled to no

relief.’” Day v. United States, 962 F.3d 987, 992 (7th Cir. 2020) (citing Torres-Chavez v. United

States, 828 F.3d 582, 586 (7th Cir. 2016); 28 U.S.C. § 2255(b)). Here, Shannon claims counsel

was deficient for failing to present evidence of motive and opportunity for Dustin Bradshaw to

commit the crime instead of him and failing to investigate and understand Apple Technology.



                                             Page 15 of 43
                          2:18-cv-02233-JES # 33           Page 16 of 43




To this end, Shannon points to multiple pieces of evidence and available witnesses that could

have bolstered this defense. Moreover, Shannon claims that trial counsel should have objected to

and could have prevented the admission of the testimony of A.W., which bolstered the

government’s theory of the case, and that trial counsel was generally deficient for failing to

communicate with Shannon and write substantive motions in his defense. Here, a hearing may

be necessary to determine whether Shannon’s counsel’s performance was deficient in certain

instances. Shannon boldly claims that the totality of the evidence and testimony he argues

should have been introduced at trial “establishes [Shannon’s] innocence of the crimes of which

he was accused.” Pet. Memo. at 7 (d/e 11). However, a review of the totality of the evidence

presented by the government shows this is far from the case. And, as explained below, the Court

finds that Shannon has not shown that he suffered prejudice even assuming the facts Shannon

alleges in his motion are true, because, while Shannon has highlighted a number of instances

where counsel was allegedly deficient, he cannot show he suffered any prejudice as a result of

these errors in light of the overwhelming evidence against him.

       Shannon first claims that trial counsel should have introduced evidence given to him by

Shannon and/or his parents, as well as called witnesses, that would have showed Dustin

Bradshaw had “motive and opportunity to pose as [Shannon] engaging in sexually explicit

iMessaging and taking nude photos of a minor.” Amend. Memo. at 13 (Doc. 12). Shannon

points to a copy of an email that had been provided to trial counsel and allegedly sent by Dustin

Bradshaw to Wilma Shannon, Shannon’s mother on February 19, 2015. In that email Dustin

Bradshaw says:

       I don’t know how you will take this but I talked to Shawn and he is on me to
       return his stage lights. I told him I am not returning them I need them and he
       don’t. I want this to stop him asking for them back or he is going to be sorry. . . I
       am sick of this and it better stop or I will see that he [Shawn] loses everything and

                                           Page 16 of 43
                         2:18-cv-02233-JES # 33           Page 17 of 43




       I know how do it. I think I am being nice about this because I could come when
       he isn’t home and take what I need. I have keys to his house and all his passwords
       for his computers phone and things so don’t underestimate me [sic] what I can do.
       You better talk to him or I will take matters in my own hands and it won’t be
       good for him or you guys. Dustin

Pet. Ex. 2 (Doc. 14-1 at 5). Additionally, Wilma Shannon also gave trial counsel a copy

of a Facebook message she states is from Dustin Bradshaw in which he says:

       Wilma and James. I know you don’t care to hear from me. However, when I
       contacted you guys last year and Shawn got upset with me he put my iPad on lost
       mode which locked me out of it completely. This is the iPad that I bought after
       my house was broken into. It took me a year to find the original proof of
       purchase. I again contacted apple and they can’t do anything without the
       password to the Apple ID shawn@theshannons.com. I also asked the attorney
       about this issue and they wanted me to ask politely if you would give me the
       information for this iPad so I can open it up and get his id off of it. If not I will
       have to get a court order for Apple to do it. Thanks.

Pet. Ex. 3 (Doc. 14-1 at 6). Shannon claims trial counsel was informed by Shannon or his

parents that Dustin Bradshaw had “Stolen equipment and digital devices from Shannon and that

Shannon and his family were taking steps to get those items back.” One of these items was an

iPad with Shannon’s Apple ID.

       Shannon also alleges that trial counsel should have called multiple witnesses that

would have supported Shannon’s defense theory that he was framed by Dustin Bradshaw

and J.W. These witnesses are:

   (1) Dean Jones, who would have allegedly testified regarding an incident where an

       underaged member of his church had presented him with nude photographs of Mr.

       Bradshaw that were sent to her by Mr. Bradshaw and that Mr. Bradshaw had accused him

       of inappropriate contact with a church member;

   (2) Wilma Shannon, who would have testified regarding the email and Facebook message

       mentioned above and would have testified that Dustin Bradshaw had stolen equipment



                                          Page 17 of 43
                          2:18-cv-02233-JES # 33          Page 18 of 43




       and digital devices from Shannon, including an iPad which was set up with Shannon’s

       Apple ID.

   (3) James Shannon, who would also have testified regarding the email and Facebook

       message from Dustin Bradshaw and the allegedly stolen equipment, and would have

       testified that he was with Shannon and J.W. on February 28, 2015, at the Ramada Inn (the

       night the sexually explicit images were taken); and

   (4) Dee Topper, who would have testified that Dustin Bradshaw changed the name of an

       event called “The Shannon’s Gospel Rally” shortly before Shannon’s arrest—but after

       J.W. and his mother had gone to the police with the evidence against Shannon—and told

       her that The Shannon’s would no longer be performing at the event.


       At trial Dustin Bradshaw testified that his iPad shared music with Shannon’s Apple

account, but nothing else, and that he never used it to send text messages. Tr.III 95. Trial

counsel did not cross examine Dustin Bradshaw regarding the communications allegedly sent to

Shannon’s parents or seek to introduce any of these witnesses.

       Shannon was proceeding with a defense that Dustin Bradshaw was the one who took the

photographs and sent the text messages. Presenting credible evidence that Dustin Bradshaw had

a motive or opportunity to do so should have been a priority for trial counsel to make Shannon’s

defense seem plausible. He also needed to provide a reason for the jury to doubt J.W.’s

testimony and a reason that J.W. would have participated in this conspiracy. In his affidavit,

Shannon’s trial counsel states he made a deliberate choice not to call the majority of these

witnesses. See Declaration of Kevin P. Bolger, Resp. App., (Doc. 17-1 at 141) (“I thoroughly

investigated the facts and the law and made strategic reasons for not calling Wilma and James

Shannon, Dee Topper, and Dean Jones. Specifically their testimony would either not have any


                                          Page 18 of 43
                            2:18-cv-02233-JES # 33         Page 19 of 43




relevance to the defense’s theory of the case, were inadmissible under the rules of evidence,

would have suborned perjury or would have opened a line of questioning by the prosecution that

would have been detrimental to my client.”); see also Amend. Memo at 1 (Doc. 12) (“Shawn’s

attorney declined at trial to present evidence that was readily available. Shawn and Shawn’s

family provided Shawn’s attorney with relevant information and names of witnesses whose

testimony would have assisted his defense.”). While “a failure to investigate can certainly

constitute ineffective assistance,” Adams v. Bertrand, 453 F.3d 428, 436 (7th Cir. 2006), “[i]f

counsel has investigated witnesses and consciously decided not to call them, the decision is

probably strategic.” United States v. Best, 426 F.3d 937, 945 (7th Cir. 2005). Strategic decisions

like these, so long as they are made after a thorough investigation of law and facts, are “virtually

unchallengeable.” Strickland, 466 U.S. at 690. Trial counsel’s affidavit is certainly sparse as to

his reasoning, however, when it comes to strategic choices such as the decision to call witnesses,

the Court’s review must be highly deferential.

        Regardless, the failure to admit this testimony was not prejudicial because this evidence

would not have made Shannon’s defense plausible in light of the government’s overwhelming

evidence refuting Shannon’s defense. James Shannon’s testimony that he was at the Ramada Inn

on the night the photographs were taken combined with the evidence of Dustin Bradshaw’s

motive and opportunity evidence, on its own, certainly presents an alternative picture from

J.W.’s account. However, even without considering the forensic evidence, the idea that Dustin

Bradshaw concocted an elaborate conspiracy to frame Shannon solely because he wanted to take

over the Shannon’s musical group and steal musical equipment and that he sent roughly 7,600

text messages to J.W. without Shannon himself sending any on the phone he bought J.W. is far-

fetched to say the least.



                                           Page 19 of 43
                         2:18-cv-02233-JES # 33           Page 20 of 43




        James Shannon’s testimony that he was at the Ramada Inn with Shannon and J.W. the

night the photographs were taken also would have contradicted J.W.’s testimony. However,

James Shannon alleges that he fell asleep around 1 a.m. when J.W. was texting on his phone and

he did not see any photographs being taken. This testimony, if believed, would certainly have

caused confusion about what happened and may have called into question J.W.’s recitation of

events. However, looking at the whole trial picture, James Shannon’s testimony, even if the jury

found it credible, would not have had a reasonable probability of impacting the case. Notably,

James Shannon’s testimony would put Shawn Shannon at the hotel with J.W. The undisputed

government expert testimony shows that the images were taken the night of February 28, 2015/

the early morning of March 1, 2015 at the Ramada Inn, that one of the photographs was taken at

12:53 a.m. on March 1, 2015 (right around the time James Shannon recalls falling asleep), that

the photographs were taken by an iPhone 5s, and that J.W. himself did not take the photographs.

If James Shannon’s account is credited, it is still true that someone took the photographs of J.W.

at the Ramada Inn after James Shannon fell asleep. Even if the jury was hesitant to believe J.W.,

there is no reason to believe that the someone who took the photographs was anyone other than

Shannon in light of the government’s forensic evidence.

       Shannon claims, however, that trial counsel should have objected to the government’s

experts and forensic evidence and researched Apple technology himself, which he argues would

have undermined the forensic evidence. Specifically, Shannon claims that trial counsel could

have turned to Logan Richardson, an Apple Certified iOS Technician with five years of

experience to support Shannon’s defense. See Pet. Ex. C, Declaration of Logan Richardson

(Doc. 14-1 at 12-15). Mr. Richardson states that, in his opinion, it was possible that another




                                          Page 20 of 43
                         2:18-cv-02233-JES # 33           Page 21 of 43




device linked by his Apple ID could have actually sent the iMessages and photographs. Id. He

further states:

        It is also possible that Mr. Shannon would not have known about the messages
        and pictures even though the iMessages were sent to and from his Apple ID. In
        this case, as there were multiple devices utilizing the Shawn@TheShannons.com
        Apple ID, it is possible another device had conversations and it is possible that
        only that device was seeing these conversations, as they may not have been
        enabled on the device, an iPhone, that Mr. Shannon had in his possession and
        consistently used.”

Id.

        While Shannon’s expert posits that it is possible another Apple device could have sent the

iMessages and photographs, and Shannon’s other witnesses would have provided evidence of a

theoretical motive, this testimony does not address the additional evidence that makes the

possibility that Dustin Bradshaw framed Shannon highly implausible and possibly impossible.

For example, the government presented cell site location data tying explicit text messages

regarding Shannon’s intentions to engage in sexual behavior at the hotel on the night of February

28, 2015 to Shannon’s house. The cell site location data also tied other text messages to

Shannon’s house and showed Shannon was in control of his own phone. Perhaps most damaging

to Shannon’s defense, the government presented the apology text message that was sent to J.W.’s

mother as an SMS message to a non-Apple device, meaning the message had to have come from

Shannon’s iPhone 5s. Tr.II 31.; Ex. 1A, 1B, 1C (text message from Shannon to Ms. Shields:

“hey, Dustin just told me. I am sorry about taking pictures for [J.W.]. He asked […]I thought of

him as an adult”). In text messages deleted but recovered from Shannon’s iPhone 5s, and found

on J.W.’s iPhone 5c, Shannon clearly described his intentions to take photographs of J.W. and

engage in sexual conduct. See Ex. 2R, 15A (text messages from Shannon to victim: “so if we get

a room, then I want to go swimming. then we can go to room. and get naked. from there we can



                                          Page 21 of 43
                          2:18-cv-02233-JES # 33           Page 22 of 43




play with the toys. and no clothes till Sunday morning.” . . . “now, can I bring the small anal

toys? you want to try one? “…”and we’ll take some good pics with good poses for you to give to

people.” . . .“I have bowling ball, but may not need it. I’ll pack laptop later tonight. I have your

new toy and thing of lube. I have my anal toys and my open bottle of lube. and two

condoms…”). These messages and others were deleted off of Shannon’s iPhone shortly after the

SMS apology text was sent —making Shannon’s allegations that he could have been oblivious

the iMessages were being sent even more incredible. Shannon also deleted the secure file

application VS2 that had securely stored the pornographic images shortly after sending the

apology text and forensic evidence showed that Shannon accessed VS2 on his iPhone 5s at about

the time the images were sent. The list could go on, but the forensic evidence at trial thoroughly

addressed and foreclosed Shannon’s defense that someone else took the photographs and

someone else sent all the messages and photographs unbeknownst to Shannon in this case.

       Shannon argues that an evidentiary hearing is needed to address Mr. Richardson’s

opinions and determine his credibility as an expert. This may be true. But, even assuming Mr.

Richardson’s credibility, the Court finds that his expert opinion only relates to the potential to

send iMessages from other AppleID-connected devices, and does not attempt to address cell site

location data or the other forensic data. Notably, Shannon’s reply does not contend that Mr.

Richardson’s expert affidavit was intended to address anything other than the potential for

iMessages to come from other Apple ID connected devices: “Mr. Richardson’s was able to state

that Mr. Shannon possibly had no participation in sending sexually explicit iMessages and

photos in this case, Dustin Bradshaw had the ability to pose as Shawn Shannon and send the

sexually explicit iMessages and photos to J.W. and that Shawn Shannon could have been

completely unaware of this communication.” Reply at 8-9 (d/e 26) (emphasis added).



                                           Page 22 of 43
                          2:18-cv-02233-JES # 33           Page 23 of 43




Moreover, as the government points out, Shannon’s expert’s affidavit even supports the fact that

the apology SMS message sent to J.W.’s mother must have come from Shannon’s iPhone, as

opposed to another Apple ID connected device. See Pet. Ex.C at 3 (“Text messages, however,

are only sent from the phone number associated with the device, and that cannot be copied or

eliminated from a device connected to the phone number without intervention from the cellular

company being used.”).

       Shannon also argues an evidentiary hearing is needed because his expert was only able to

review the transcripts of the two expert witnesses called by the government, Mr. Johnathan

Bridbord and Mr. Ronald Borowczyk, but did not review any of the forensic artifacts because the

government refused to turn over this information to post-conviction counsel. However, Shannon

has not sought any discovery in his § 2255 proceeding, as is allowed under Rule 6 of the Rules

Governing Section 2255 Cases in the United States District Courts, nor has he attempted to

argue, via an expert affidavit or otherwise, what he could gain by obtaining such discovery. An

evidentiary hearing would not help him obtain this discovery either. Rather, an evidentiary

hearing could only help Shannon show that his trial counsel’s performance was deficient if trial

counsel did not attempt to understand and investigate this discovery himself. To show prejudice,

Shannon would need to show that trial counsel could have uncovered expert evidence to explain

the viability of his defense in light of the forensic data or otherwise explain how or why the

government’s experts’ analyses were incorrect or unreliable. Shannon has not submitted any

proof that he can do so. “[M]ere speculation” does not warrant an evidentiary hearing, rather

Shannon was required to “file detailed and specific affidavit showing he has actual proof of

allegations he is making.” Miller v. United States, 183 Fed. Appx. 571, 578 (7th Cir. 2006).




                                           Page 23 of 43
                          2:18-cv-02233-JES # 33           Page 24 of 43




       And, without any basis to call into question the government’s expert or the forensic data,

pinning the crime on Dustin Bradshaw (or anyone other than Shannon) is beyond implausible

and would need to involve AT&T and forensic examiners participating in this conspiracy as

well. There is not a reasonable probability that the jury would have believed such an extensive

conspiracy would exist, let alone that it was orchestrated to obtain music equipment and “take

over” a music festival.

       Further, while Shannon takes issue with trial counsel for making statements that he

believes bolstered the credibility of the government’s experts, the Court does not find they could

have caused any prejudice either. Shannon highlights three statements trial counsel made. First,

when the government moved to qualify Detective Borowczyk as an expert in the examination of

digital devices, trial counsel responded, “Judge, he sounds qualified to me.” Tr.III 47. Second,

Trial counsel’s first question in his cross-examination started with the statement, “I think after

court today, I’m going to destroy all my mobile devices.” Tr.III 142. And third, in closing

arguments, Shannon’s trial counsel, argued, “Now, we had all this expert testimony and

everything. And I wasn’t kidding. After hearing all that, I don’t even want to talk on the phone

anymore.” Tr.III 223. Shannon argues that these statements reinforced the credibility of the

government’s expert witnesses and the strength of the government’s case, and implied that

Shannon was guilty of these crimes. However, again, given the overwhelming evidence against

Shannon, these comments could not have caused any prejudice to him. On the contrary, trial

counsel speaking favorably of the experts—whose credibility Shannon has not presented the

Court any reason to doubt—may have helped trial counsel appear more credible and help sway

the jury into believing room for Shannon’s defense existed despite the experts’ testimony.




                                           Page 24 of 43
                          2:18-cv-02233-JES # 33           Page 25 of 43




       The Court also notes that both Wilma and James Shannon’s affidavits mention their

knowledge and opinions of J.W.’s mental health. The court could and should have restricted the

cross examination of a witness, particularly a minor victim, that was intended only to harass,

humiliate and embarrass the witness or victim. Delaware v. Van Arsdall, 475 U.S. at 679, 106 S.

Ct. at 1435; 18 U.S.C. § 3771(a)(8) and (b)(1)(the Crime Victims’ Rights Act requires that the

court “ensure that the crime victim is afforded” the right to be “treated with fairness and with

respect for the victim’s dignity and privacy.”). Additionally, Shannon points to evidence that

J.W. was having a text message conversation with another individual on the night the nude

photographs were taken that was provided to counsel prior to trial. However, the Court can find

no relevance to the fact that J.W. may have been having a text message conversation with

another individual on the night the nude photographs were taken. Indeed, the photographs

themselves show that J.W. had his phone with him when the photographs were taken. Counsel’s

performance is not deficient for failing to present irrelevant and/or inadmissible evidence.

Further, even if this evidence had been presented at trial, Shannon has not explained how it

would have impacted the trial and the Court finds that it would not have had any impact.

       The Court reaches the conclusion that the failure to present this evidence, call the listed

witnesses, and investigate Apple technology did not cause any prejudice to Shannon even

without considering the testimony of A.W. With A.W.’s testimony, of course, the government’s

case becomes even more overwhelming. Shannon is correct that trial counsel should have

argued against admitting A.W.’s testimony, which had the potential to prejudice the jury against

Shannon. However, any failing by trial counsel is only prejudicial if exclusion of the testimony

was a reasonable probability. The Court finds that the testimony was properly admitted and

Shannon’s arguments do not show a reasonable probability that the testimony could have been



                                           Page 25 of 43
                         2:18-cv-02233-JES # 33            Page 26 of 43




excluded. Shannon does not argue that the government’s pre-trial notice should not have been

granted, but instead argues that the evidence at trial differed from what was presented in the

government’s pre-trial notice and should not have been admitted. The government introduced

evidence of Shannon’s previous sexual relationship with minor victim A.W. pursuant to Federal

Rule of Evidence 404(b). While “[e]vidence of a crime, wrong, or other act is not admissible to

prove a person’s character in order to show that on a particular occasion the person acted in

accordance with the character,” F.R.E. 404(b)(1), this evidence can be used for other purposes.

Rule 404(b)(2) outlines the permitted uses of “other act” evidence:

       Permitted Uses; Notice in Criminal Case. This evidence may be admissible for
       another purpose, such as providing motive, opportunity, intent, preparation, plan,
       knowledge, identity, absence of mistake, or lack of accident. On request by a
       defendant in a criminal case, the prosecutor must:

               (A) provide reasonable notice of the general nature of any such evidence
                   that the prosecutor intends to offer at trial; and

               (B) do so before trial-or during trial if the court for good cause, excuses
                   lack of pretrial notice.

F.R.E. 404(b)(2). To determine whether to admit evidence under Rule 404(b), courts analyze

whether:

       (1) the evidence is directed toward establishing a matter in issue other than the
       defendant’s propensity to commit the crime charged; (2) the evidence shows that
       the other act is similar enough and close enough in time to be relevant to the
       matter in issue; (3) the evidence is sufficient to support a jury finding that the
       defendant committed the similar act; and (4) the probative value of the evidence is
       not substantially outweighed by the danger of unfair prejudice.

United States v. Sebolt, 460 F.3d 910, 916 (7th Cir. 2006) (quoting United States v. Price, 418

F.3d 771, 783–84 (7th Cir. 2005)).

       The government argues that A.W.’s testimony was properly admitted because Shannon

advanced a defense that he was framed and did not engage in sexually explicit conduct with J.W.


                                           Page 26 of 43
                          2:18-cv-02233-JES # 33            Page 27 of 43




Under Rule 404(b), other acts evidence could be admitted if the alleged encounter could “be

considered a prior instance of sexual misconduct with a child victim that would establish

[Shannon’s] interest in children.” See also, Sebolt, 460 F.3d at 917 (internal citation omitted)

(“Prior instances of sexual misconduct with a child victim may establish a defendant’s sexual

interest in children and thereby serve as evidence of the defendant’s motive to commit a charged

offense involving the sexual exploitation of children. . . . It also may serve to identify the

defendant to the crime.”). Shannon argues that A.W.’s testimony does not fall under this

category because the testimony shows that Shannon “clearly did not entice a minor to produce

child pornography as claimed by the government in their notice.” Rather, the evidence could

only show that Shannon “was a homosexual and seeking sexual interaction with a young adult

male,” which he argues does not directly address identity, motive, or intent to commit the crimes

charged in the indictment. However, A.W.’s testimony was that he sent sexually explicit

pictures of himself at Shannon’s request when he was a minor. See, e.g., Tr.III 52-54.

Accordingly, the Court finds that this testimony provided evidence of a “prior instance of sexual

misconduct with a child victim,” and addressed his motive and identity for the charges in his

case. And, as the government points out, that Shannon allegedly mistakenly believed that A.W.

was 18 years of age is irrelevant because mistake of age is not a defense under 18 U.S.C. § 2251.

United States v. Fletcher, 634 F.3d 395 (7th Cir. 2011).

       Moreover, Shannon could have presented this issue on appeal if he believed that Judge

Bruce’s ruling was incorrect. Trial counsel did move to exclude this evidence and, while trial

counsel’s motion may not have been well-written, Judge Bruce’s order allowing the evidence

fully addressed all the relevant factors. An appeal would have been an adequate remedy to

challenge the merits of this decision. In reply, Shannon provides no reason for failing to appeal



                                            Page 27 of 43
                            2:18-cv-02233-JES # 33           Page 28 of 43




or as to why an appeal would have been insufficient. Accordingly, the Court finds that any

deficient performance of trial counsel in failing to adequately object to this evidence did not

cause Shannon any prejudice.

          Finally, Shannon also alleges that trial counsel was generally ineffective for advising him

to plead guilty, for failing to prepare for a trial, for failing to discuss the case significantly with

Shannon, and for filing an insufficient motion for a new trial. Shannon claims trial counsel was

ineffective for not preparing Shannon to testify. Shannon does not elaborate on how any of these

alleged general failings impacted his case or what trial counsel should have done differently.

Broad unsupported claims of ineffective assistance of counsel without a showing of prejudice are

insufficient to show ineffective assistance of counsel. See, e.g., Hurlow v. United States, 726

F.3d 958, 964 (7th Cir. 2013) (citing Jones v. United States, 167 F.3d 1142, 1144–45 (7th Cir.

1999)). Accordingly, the Court does not find that these grounds support Shannon’s claim of

ineffective assistance of counsel either.

          Therefore, the Court finds that Shannon has not shown that his trial counsel provided

constitutionally ineffective assistance of counsel. Moreover, no evidentiary hearing is needed

because, even assuming all of Shannon’s allegations are correct and all of his witnesses are

credible, he has failed to show any prejudice given the overwhelming and uncontradicted

evidence of his guilt. Accordingly, Shannon’s claim of ineffective assistance of counsel is

denied.

          B. Shannon’s Due Process Right to a Fair Trial Before an Unbiased Judge Was Not

             Violated.

          Shannon next alleges he did not receive a fair trial before an unbiased judge in light of

Judge Bruce’s ex parte communications in violation of his due process rights. “Due process



                                             Page 28 of 43
                          2:18-cv-02233-JES # 33           Page 29 of 43




guarantees ‘an absence of actual bias’ on the part of a judge.” Williams v. Pennsylvania, 136 S.

Ct. 1899, 1905 (2016) (citing In re Murchison, 349 U.S. 133, 136, 75 S.Ct. 623 (1955)). A trial

before a biased judge is a structural error and not subject to the harmless error analysis. Tumey v.

Ohio, 273 U.S. 510, 535 (1927). “[T]he Due Process Clause may sometimes demand recusal

even when a judge ‘ha[s] no actual bias.’ Recusal is required when, objectively speaking, ‘the

probability of actual bias on the part of the judge or decisionmaker is too high to be

constitutionally tolerable.’” Rippo v. Baker, 137 S. Ct. 905, 907 (2017) (Aetna Life Ins. Co. v.

Lavoie, 475 U.S. 813, 825, 106 S. Ct. 1580 (1986)).

       However, “most matters relating to judicial disqualification d[o] not rise to a

constitutional level.’” Suh v. Pierce, 630 F.3d 685, 691 (7th Cir. 2011) (quoting FTC v. Cement

Institute, 333 U.S. 683, 702 (1948)). The analysis begins with presuming “the honesty and

integrity of those serving as adjudicators.” Del Vecchio v. Illinois Dep’t of Corr., 31 F.3d 1363,

1375 (7th Cir. 1994) (“Disqualification is required only when the biasing influence is strong

enough to overcome that presumption, that is, when the influence is so strong that we may

presume actual bias.”) (internal citations omitted). Disqualifying influences are those that strike

“at the heart of human motivation, that an average man would find it difficult, if not impossible,

to set the influence aside.” Id. at 1373. However, the risk of actual bias does not rise to an

unconstitutional level merely because there is an appearance of bias, without there also being a

high risk of bias. Suh, 630 F.3d at 691 (finding no unconstitutional risk of bias where a judge

was not aware of a purported relationship between himself and the family of the victim in a

murder case). There are a limited set of circumstances that meet this standard: (1) when there is

actual bias; (2) “when a judge earlier had significant, personal involvement as a prosecutor in a

critical decision regarding the defendant’s case”; (3) when a judge has a financial interest in the



                                           Page 29 of 43
                          2:18-cv-02233-JES # 33          Page 30 of 43




case’s outcome; and (4) when a judge becomes “personally embroiled” with a litigant. United

States v. Williams, 949 F.3d 1056, 1061 (7th Cir. 2020) (citations omitted).

       Here, Shannon argues that Judge Bruce’s pattern of ex parte communications with the

Office in his case and others meets this constitutional standard because the ex parte

communications showed Judge Bruce was actually biased against him and in favor of the United

States. In United States v. Williams, 949 F.3d 1056 (7th Cir. 2020), the Seventh Circuit

addressed due process arguments regarding Judge Bruce presiding over a criminal trial during

the time period he was engaging in improper ex parte communications with the Office. Relying

on the same ex parte communications Shannon highlights in his brief, the Seventh Circuit

rejected the arguments Shannon now seeks to raise. With regard to actual bias and the four

circumstances where courts have found an unconstitutional potential for bias under the Due

Process Clause, the Seventh Circuit observed that Williams’s case “does not fit into these

buckets”:

       Williams has not provided any evidence of actual bias. To the contrary, the
       Special Committee found “no evidence and received no allegation that Judge
       Bruce's conduct or ex parte communications impacted any of his rulings or
       advantaged either party.” It is undisputed that none of the ex parte
       communications concerned Williams’s case. Nor is there any evidence that Judge
       Bruce had a pecuniary interest in the outcome, previously worked on the case as a
       prosecutor, or became “personally embroiled” with the parties.

Id. at 1061-62. Williams argued that an exchange in which Judge Bruce stated that he did not

think a prosecutor was “sneaky” was “proof of Judge Bruce's personal bias in favor of the

government because he ‘personally vouch[ed] for [the prosecutor's] integrity.’” Id. at 1062. The

Seventh Circuit rejected this argument, finding “nothing improper about this exchange, which

occurred before both parties, on the record, in open court, and outside the presence of the jury.”

Id. Moreover, the Seventh Circuit rejected Williams’ argument that Judge Bruce’s preexisting



                                          Page 30 of 43
                           2:18-cv-02233-JES # 33            Page 31 of 43




friendship with specific members of the prosecution team in Williams’ case created a due

process violation, finding that Williams had presented no evidence to rebut the presumption that

judges are capable of rising above such potential biasing influences. Id.

        Unlike Williams, Judge Bruce did engage in ex parte communications regarding

Shannon’s case. One ex parte communication was discovered regarding Shannon’s sentencing

date. Pl. Ex. E (Doc. 14-2). The United States Probation Office had emailed Judges Bruce,

Baker, and Long, their law clerks, Staci Klayer (who was at the time a paralegal at the United

States Attorney’s Office in Urbana), and AUSA Eugene Miller asking the judges to not schedule

hearings on the training dates if possible. One of the training dates was September 11, 2017.

Judge Bruce replied to all: “Shawn Shannon re-sentencing set for September 11. Nice.” Id. A

few days later Ms. Klayer replied only to Judge Bruce: “Sounds like the probation officer

assigned to this case needs to stay here and work!” Judge Bruce replied only to Ms. Klayer.

“Yep. Don’t think its [sic] moving. . . . . .” Id.

        Shannon argues that the emails related to his case, as well as others, show not only the

appearance of bias, but actual bias. With regard to the ex parte email exchange in his own case,

Shannon argues:

        These ex parte communications with the United States Attorney’s office show not
        only Judge Bruce’s and Ms. Klayer’s unwillingness to reschedule Shawn’s
        sentencing, but also their eager anticipation of the sentencing. This exchange
        shows Judge Bruce’s bias as well as the mutual understanding of that bias
        between Judge Bruce and Ms. Klayer. The exchange raises the suspicion that
        Judge Bruce and members of the U.S. Attorney’s office had previously
        communicated about Shawn’s sentencing. One interpretation could be that Ms.
        Klayer was telling Judge Bruce that the date of sentencing should not be moved,
        which he acknowledged in his response. This raises concern about the level of
        control and influence members of the U.S. Attorney’s office staff had over Judge
        Bruce.




                                             Page 31 of 43
                          2:18-cv-02233-JES # 33           Page 32 of 43




Pet. Memo. at 29-30 (Doc. 11). The Court finds Shannon’s interpretation of the emails is not the

most logical one—rather than “eagerly anticipating” sentencing, it is far more likely that a judge

would not want to move a scheduled hearing that neither party had requested to move. Contrary

to Shannon’s interpretation, the Court does not find this email supports an inference that Judge

Bruce had any bias against Shannon. And the Williams’ case forecloses any argument of actual

bias stemming from the ex parte communications in other cases as well. Williams, 949 F.3d at

1061-62.

       In supplemental briefing, Shannon also argues that Judge Bruce’s actual bias was evident

from Judge Bruce’s comments at Shannon’s sentencing hearing. Shannon argues that Judge

Bruce’s comments praising trial counsel’s job at trial, “shows Judge Bruce’s bias toward the

Government and his effort to discourage Mr. Shannon from exercising his appellate rights and

claim ineffective assistance of counsel.” Pet. Supp. at 8 (Doc. ). Further, Shannon argues that

Judge Bruce showed his bias at sentencing when he called Shannon’s defense “ridiculous”:

       One last word in general. A lot of, a lot of the background noise in this case was
       about some alleged conspiracy, trying to shift the blame to the victim or his family.
       Let me tell you as someone who has sat through, again, many of these trials, which
       gives me an advantage over anybody who is simply an outsider and this is the first
       time they’ve ever been involved in something like this, the idea that there would be
       a conspiracy -- to hold that idea is patently ridiculous. It is someone who is willing
       to believe anything rather than believe the truth.

       But, you know, we’re all human beings. For hundreds and hundreds of years, good
       men, good women, good people of faith believed the earth was flat. You could not
       convince them otherwise. It was heresy to suggest that the earth was round.

       For centuries, people believed that the sun revolved around the earth. Even when
       confronted with evidence that overwhelmingly proved it did not, they would
       believe the sun revolved around the earth. It doesn’t mean that they are stupid. It
       simply means they refuse to accept clear evidence.

R. 126 at 60-61. Shannon argues that “[t]hese statements leave no doubt that Judge Bruce was

not an impartial and unbiased arbiter of the law, but took on the role of the trier of fact, favoring

                                           Page 32 of 43
                          2:18-cv-02233-JES # 33           Page 33 of 43




the [g]overnment, and undermining the public’s confidence in the judicial process.” Finally,

Shannon argues that Judge Bruce discouraged Shannon from exercising his right to appeal:

       Frankly -- and I need to say this on the record also -- I struggled with coming up
       with the appropriate sentence. I second-guessed myself, third-guessed myself, and
       fourth-guessed myself. If this case were to come back for resentencing for some
       reason, I am not sure I would impose the same sentence again. Part of me thought
       I should have imposed a higher sentence, and I might do that in the future….Mr.
       Shannon, these are your appeal rights. You have the right to appeal your
       conviction and the sentence imposed. That's part of the reason I wanted you to
       walk in with eyes wide open as to my thoughts behind that sentence I just gave
       you. I'm not sure it would be the same if I did it again, but I want to make sure
       you know your appeal rights as well.

R. 126 at 74-76.

       Contrary to Shannon’s bold inferences, the Court does not find that these comments—

made in open court long after the jury had entered their verdict—show evidence of actual bias.

At this same hearing, Judge Bruce sentenced Shannon to only sixty years’ imprisonment, a

ninety percent variance from the guidelines range and far less than what was recommended by

the government. R. 102; R.112. Judge Bruce’s candid comments about his struggle to reach this

sentence was only meant to provide Shannon with further information and show that Judge

Bruce had erred on Shannon’s side when reaching a lower sentence. Moreover, Judge Bruce’s

comments regarding Shannon’s defense were made long after the trial had been decided and

were made within the context of explaining and justifying Shannon’s sentence. The Court

cannot find any evidence of actual bias from Judge Bruce’s comments at Shannon’s sentencing

hearing.

       Accordingly, Shannon has only showed that Judge Bruce’s ex parte communications

raise the appearance of bias. As stated above, the risk of actual bias does not rise to an

unconstitutional level merely because there is an appearance of bias, without there also being a

high risk of bias. Suh, 630 F.3d at 691 (finding no unconstitutional risk of bias where a judge

                                           Page 33 of 43
                          2:18-cv-02233-JES # 33            Page 34 of 43




was not aware of a purported relationship between himself and the family of the victim in a

murder case). And in Williams, the Seventh Circuit found that none of the four circumstances

that courts have previously found meet this standard applies. Williams, 949 F.3d at 1061-62.

Shannon does not present any argument to the contrary. Therefore, Shannon’s due process claim

is denied.

       C. Shannon is Not Entitled to a New Trial Because of Judge Bruce’s Violation of 28

             U.S.C. § 455(a).

       After hinting in earlier filings, in Shannon’s second supplemental brief filed on

November 2, 2020, he for the first time asserts that he is also claiming that he is entitled to a new

trial because Judge Bruce’s failure to recuse himself violated 28 U.S.C. § 455(a) and the

violation was not harmless. While Shannon has not sought to file a motion to amend his

pleadings in order to bring this claim, as the government has not objected to or otherwise chosen

to respond to Shannon’s filing, the Court allows Shannon’s earlier motions to be very liberally

construed as having raised this claim.

       Nonetheless, the Court finds that a claim of a violation of the federal recusal statute is not

cognizable in collateral review. As stated above, a petitioner may avail himself of § 2255 relief

only if he can show that there are “flaws in the conviction or sentence which are jurisdictional in

nature, constitutional in magnitude or result in a complete miscarriage of justice.” Boyer v.

United States, 55 F.3d 296, 298 (7th Cir. 1995), cert. denied, 116 S. Ct. 268 (1995). Section

2255 is limited to correcting errors that “vitiate the sentencing court’s jurisdiction or are

otherwise of constitutional magnitude.” Guinan v. United States, 6 F.3d 468, 470 (7th Cir. 1993)

(citing Scott v. United States, 997 F.2d 340 (7th Cir. 1993)). A § 2255 motion is not a substitute

for a direct appeal. Doe v. United States, 51 F.3d 693, 698 (7th Cir. 1995), cert. denied, 116 S.



                                            Page 34 of 43
                          2:18-cv-02233-JES # 33           Page 35 of 43




Ct. 205 (1995); McCleese v. United States, 75 F.3d 1174, 1177 (7th Cir. 1996). Here, the Court

has already determined that Shannon has not shown a constitutional error as a result of Judge

Bruce presiding over his trial as the Court has found there was no due process violation.

Shannon has not presented any argument for why a violation of the federal recusal statute could

be considered jurisdictional in nature or qualify as a miscarriage of justice. Moreover, even if

the error is not harmless, the Seventh Circuit has held that “not every error is corrigible in a

postconviction proceeding, even if the error is not harmless.” Hawkins v. United States, 706

F.3d 820, 823 (7th Cir.), opinion supplemented on denial of reh’g, 724 F.3d 915 (7th Cir. 2013)

(“There is a difference between reversing an error on appeal and correcting the error years

later. “). Accordingly, the Court finds that Shannon’s claim cannot be raised in his § 2255

motion.

       Regardless, even Shannon could raise this claim and the harmless error standard applied,

the Court finds that the error is harmless. Unlike the due process clause, under the federal

recusal statute an appearance of bias alone is sufficient to trigger recusal because the statute

requires a judge to recuse himself from “any proceeding in which his impartiality might

reasonably be questioned.” 28 U.S.C. § 455(a). The Seventh Circuit has now addressed Judge

Bruce’s failure to recuse himself under the federal recusal statute in light of the ex parte

communications in three cases: United States v. Atwood, 941 F.3d 883 (7th Cir. 2019), United

States v. Williams, 949 F.3d 1056 (7th Cir. 2020), and United States v. Orr, 969 F.3d 732 (7th

Cir. 2020). The government conceded in all three of these cases that Judge Bruce’s conduct gave

the appearance of impartiality, but argued that the error was harmless. The Seventh Circuit

evaluated the three factors outlined in Liljeberg v. Health Services Acquisition Corp., 486 U.S.

847, 864 (1988), to determine whether Judge Bruce’s violation of § 455(a) was harmless error:



                                           Page 35 of 43
                            2:18-cv-02233-JES # 33            Page 36 of 43




“(1) the risk of injustice to the parties in this case, (2) the risk of injustice to parties in future

cases, and (3) the risk of undermining public confidence in the judicial process.” Atwood, 941

F.3d at 885. These three cases heavily control the Court’s analysis here, and, accordingly, the

Court will discuss each one in turn.

        In Atwood, the defendant had pled guilty and Judge Bruce presided over his sentencing.

The Seventh Circuit found that all three factors weighed in favor of the defendant. For the first

Liljeberg factor, fairness to the litigants in the case, the Seventh Circuit found that the discretion

and open-endedness of a sentencing hearing “invites the risk that a judge’s personal biases will

influence or appear to influence the sentence he imposes,” and that a sentencing hearing would

impose little risk of unfairness to the government other than the administrative cost of

resentencing. Id. The Seventh Circuit also found that the second factor, the risk of injustice to

future litigants, also favored resentencing because enforcing § 455(a) in that case may encourage

“judges to exercise caution in their communications.” Id. The third Liljeberg factor, the Seventh

Circuit held, also favored resentencing: “In sentencing, the most significant restriction on a

judge’s ample discretion is the judge's own sense of equity and good judgment. When those

qualities appear to be compromised, the public has little reason to trust the integrity of the

resulting sentence.” Id. at 886. Accordingly, the Seventh Circuit remanded for resentencing by

a different judge. Id.

        By contrast, in Williams, the Seventh Circuit found the facts distinguishable from Atwood

because Judge Bruce had only presided over the jury trial and not the sentencing hearing. “This

distinction matters because judges generally have more discretion over sentencing than the

outcome of a jury trial.” Williams, 949 F.3d at 1064. Turning to the Liljeberg factors, the

Seventh Circuit found all factors pointed against granting a new trial. For the first factor, the



                                              Page 36 of 43
                          2:18-cv-02233-JES # 33            Page 37 of 43




unfairness to the parties in the case, the Seventh Circuit found that there was little risk of

unfairness to Williams:

       First and significantly, while some ex parte communications included Peirson or
       Klayer, it is undisputed that none of these communications concerned Williams's
       case. There is also no evidence that either Peirson or Klayer had any influence on
       the outcome here. Second, although Judge Bruce presided over Williams's trial,
       he was not the trier of fact making the ultimate determination of whether the
       government had proved Williams guilty beyond a reasonable doubt. A jury found
       Williams guilty, and Williams has not questioned the jury's impartiality. Third,
       Judge Bruce made minimal rulings before and during trial, none of which either
       party challenges on appeal. As to his pre-trial rulings, Judge Bruce granted routine
       scheduling and appearance motions for both parties. He denied the government's
       discovery motion as moot, but he granted the government's motion to bar an alibi
       defense because Williams failed to file a response or object. Judge Bruce also
       denied as moot Williams's motion in limine to bar the government from
       introducing evidence of prior convictions because the government represented
       that it did not intend to introduce such evidence in its case in chief. The court
       specifically noted in its order that “should circumstances change at trial, and the
       government attempt to introduce such evidence during its case in chief, Defendant
       may revive his motion.” Williams has not argued that any of these rulings
       prejudiced him. Indeed, the rulings were not controversial or contested and
       generally pertained to routine matters.

       As to his trial rulings, Judge Bruce equally granted and denied objections from
       both parties. Judge Bruce sustained eight out of eighteen of defendant's objections
       and two out of four of the government's objections. He also denied Williams’s
       Rule 29(a) motion at the close of the government's case and his renewed Rule 29
       motion at the close of all evidence. None of these rulings suggest that Judge
       Bruce's appearance of bias had any impact on the outcome of Williams’s trial.
       Nor does Williams argue that any particular ruling was prejudicial.
       Williams attempts to rebut these facts by arguing that under the government's
       view, “the harmlessness inquiry would always require proof of actual bias, and
       would thus render § 455(a)’s prohibition on the appearance of bias a nullity.” We
       disagree. The Supreme Court in Liljeberg cautioned that “[a]lthough § 455
       defines the circumstances that mandate disqualification of federal judges, it
       neither prescribes nor prohibits any particular remedy for a violation of that
       duty.” Liljeberg, 486 U.S. at 862, 108 S.Ct. 2194. Rather it is up to each court to
       determine what remedy is appropriate on a case-by-case basis. Williams has the
       burden of showing that at least some of the Liljeberg factors counsel in favor of a
       new trial. A mere statutory violation alone does not automatically entitle him to a
       new trial.

       Also for the first factor, we must consider the risk of injustice to the government
       if a new trial is granted. We agree with the government that the costs of retrial

                                            Page 37 of 43
                           2:18-cv-02233-JES # 33           Page 38 of 43




         pose a significant risk of injustice to it. The government would likely spend
         valuable time and money to retry this case thereby diverting resources from other
         cases. See United States v. Cerceda, 172 F.3d 806, 814 (11th Cir. 1999) (en banc)
         (per curiam). Williams's case is distinguishable from Atwood in that regard.
         Unlike Williams, Atwood pleaded guilty and requested a resentencing by a
         different judge. Atwood, 941 F.3d at 884. “[A] remand for resentencing, while not
         costless, does not invoke the same difficulties as a remand for retrial
         does.” Rosales-Mireles v. United States, ––– U.S. ––––, 138 S. Ct. 1897, 1908,
         201 L.Ed.2d 376 (2018) (citing Molina-Martinez v. United States, ––– U.S. ––––,
         136 S. Ct. 1338, 1348–49, 194 L.Ed.2d 444 (2016)). This factor favors denying
         Williams’s request for a new trial.

Id. at 1064–65. The Seventh Circuit also found that the second Liljeberg factor, the risk of

injustice to future litigants, counseled against a new trial. While the defendant argued, similar to

Atwood, that a new trial would serve to warn judges and litigants to be more careful in the future,

the Seventh Circuit found that the Special Committee’s Report had already minimized the risk to

future litigants. Id. at 1065. The Seventh Circuit also noted that Judge Bruce had changed his

practices. Id.

         The Williams court also found that the third Liljeberg factor, the risk of undermining the

public’s confidence in the judicial process was a “close call” but also counseled against a new

trial:

         Unlike a sentencing, where “the most significant restriction on a judge’s ample
         discretion is the judge’s own sense of equity and good judgment,” Atwood, 941
         F.3d at 886, a judge has less discretion over the outcome of a jury trial. We can
         imagine a case where a judge has substantial discretion and his rulings have a
         significant impact on the outcome, thus undermining the public’s confidence in
         the judicial process. But this is not one of those cases.

Id. Additionally, the Seventh Circuit relied on the findings of the Special Committee that there

was no evidence that Judge Bruce’s conduct had impacted any rulings or advantaged either

party, where was “overturning a jury verdict based purely on the appearance of bias creates a risk

that the public will lose confidence in the judicial process.” Id. at 1066.




                                            Page 38 of 43
                          2:18-cv-02233-JES # 33           Page 39 of 43




       Finally, in United States v. Orr, 969 F.3d 732 (7th Cir. 2020), the Seventh Circuit again

addressed Judge Bruce’s ex parte communications under the federal recusal statute and held that

Judge Bruce’s failure to recuse was not harmless error. In Orr, like Williams, Judge Bruce had

presided over the trial, but not the sentencing hearing. Id. Under the first Liljeberg factor, the

Seventh Circuit noted that Judge Bruce had made discretionary calls in Orr that made it possible

that the district court’s personal biases influenced the outcome of the case. Id. at 471.

Moreover, while retrying a case risks some injustice on the government, “the risk of injustice to

the government is directly related to the complexity of the trial,” and Orr’s trial had been short

and non-complex. Id. Accordingly, the Seventh Circuit found that the first factor favored Orr.

As for the second Liljeberg factor, the risk of injustice to future parties, the Seventh Circuit

agreed with the reasoning in Williams and found the second factor favored upholding Orr’s

conviction. The third factor, “the risk of undermining the public’s confidence in the judicial

process,” the Seventh Circuit found favored a new trial:

       Like the defendant in Williams, Orr was found guilty by a jury of his peers.
       Although in Williams we decided that the jury finding the defendant guilty was
       “significant,” we envisioned “a case where a judge has substantial discretion and
       his rulings have a significant impact on the outcome, thus undermining the public
       confidence in the judicial process.” 949 F.3d at 1065. Such a case is now before
       us. Judge Bruce exercised substantial discretion by admitting evidence of Orr's
       drug dealing and by permitting the prosecutor to cross-examine Orr on his felony
       conviction for dealing drugs. These evidentiary decisions were particularly
       consequential because they bolstered the prosecution's case, which rested on
       circumstantial evidence and credibility calls. Given these discretionary rulings,
       upholding Orr’s conviction may damage the public's confidence in the
       impartiality of the judiciary. For these reasons, the final Liljeberg factor favors
       vacating Orr’s conviction.

Id. at 741–42. Accordingly, as two of the three factors favored vacating Orr’s conviction, the

Seventh Circuit found the error was not harmless and vacated Orr’s conviction and sentence.




                                           Page 39 of 43
                            2:18-cv-02233-JES # 33          Page 40 of 43




       Here, Shannon argues his case is similar to Orr and distinguishable from Williams in that

his trial involved significant discretionary decisions by Judge Bruce because Judge Bruce ruled

on the admissibility of A.W.’s testimony. The Court does not agree. Under the first Liljeberg

factor, the risk of injustice to the parties, Shannon, like Orr, faces some risk of injustice given the

discretionary decision to admit the testimony of A.W. However, the Court has already

determined above that admitting this testimony was not a close call. Moreover, unlike the

discretionary calls in Orr, the Court found above that there was overwhelming evidence of

Shannon’s guilt even without the admission of A.W.’s testimony. While Shannon also argued

that there was evidence of actual bias in statements made by Judge Bruce, as discussed above,

the Court does not agree.

       On the other hand, unlike Orr, the risk of injustice to the government in this case is

substantial. The trial was extensive and involved multiple expert witnesses as well as the

testimony of the minor victim and his family. Unlike Orr and Williams, the emotional costs of

retying this case are important factors and present an incredible risk of injustice to the victim in

this case. Moreover, the time and resources required to retry this case would divert the

government’s resources from other cases. Williams, 949 F.3d at 1065 (citing United States v.

Cerceda, 172 F.3d 806, 814 (11th Cir. 1999)). Accordingly, the first Liljeberg factor favors

against a new trial for Shannon.

       As to the second Liljeberg factor, the risk of injustice in future cases, both the Williams

and Orr decisions found that the public reprimand was sufficient to curb Judge Bruce’s

misconduct. Shannon’s supplemental briefs fail to meaningfully distinguish the holdings of

Williams and Orr, and the Court finds that this factor against favors against a new trial for

Shannon.



                                            Page 40 of 43
                          2:18-cv-02233-JES # 33           Page 41 of 43




       Finally, the third Liljeberg factor, the risk of undermining the public’s confidence in the

judicial process, the Court also finds weighs against a new trial for Shannon. While Shannon

again equates his case with Orr, the Court does not find that there were significant discretionary

decisions at play that would have impacted the case. Like Williams, “overturning a jury verdict

based purely on the appearance of bias creates a risk that the public will lose confidence in the

judicial process.” Williams, 949 F.3d at 1066.

       Accordingly, even if Shannon could raise his non-constitutional claim that he is entitled

to a new trial because of Judge Bruce’s violation of the federal recusal statute, the Court finds

that the error was harmless in Shannon’s case. Therefore, his claim is denied.

       D. Violations of the Rules of Professional Conduct Are Not a Separate Ground for

           Granting a New Trial in a § 2255 Motion.

       Separately from his due process claim, Shannon argues that he is entitled to a new trial

due to the misconduct of the Office. Shannon argues that by communicating with Judge Bruce

ex parte and/or failing to supervise paralegals who were communicating with Judge Bruce ex

parte, lawyers in the Office violated the Illinois Rules of Professional Conduct. Specifically,

Shannon argues that lawyers in the Office violated Rule 3.5(b) of the Illinois Rules of

Professional Conduct, which states “[a] lawyer shall not communicate ex parte with [a judge]

during the proceeding unless authorized to do so by law or court order.” Additionally, Shannon

argues they violated Rule 8.4(f), which states it is professional misconduct for a lawyer to

“knowingly assist a judge or judicial officer in conduct that is a violation of applicable rules of

judicial conduct or other law.” Shannon argues that if the government had disclosed its




                                           Page 41 of 43
                          2:18-cv-02233-JES # 33            Page 42 of 43




misconduct to Shannon, he would have requested and would have been successful in having

Judge Bruce removed as the judge presiding over his trial.

       As the government points out, Shannon has not cited any authority for the proposition

that a violation of the Rules of Professional Conduct is itself a separate basis for granting a new

trial in a criminal case. Shannon’s claim is similar to an allegation of a Brady violation. In

Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963), the Supreme Court held that suppression

of evidence that is material to either guilt or punishment justifies a new trial “irrespective of the

good faith or bad faith of the prosecution.” 373 U.S. at 87. Here, however, Shannon claims that

the government withheld evidence that would have led to a recusal of Judge Bruce, rather than

any evidence that would have been material to his guilt or innocence. And, the Court has already

determined that Shannon cannot proceed on his claim that his due process rights were violated

because he was deprived a right to a fair trial before an unbiased judge. The Office’s misconduct

alone does not provide a separate basis for vacating Shannon’s criminal convictions.

                          IV. CERTIFICATE OF APPEALABILITY

       If Petitioner seeks to appeal this decision, he must first obtain a certificate of

appealability. See 28 U.S.C. § 2253(c) (providing that an appeal may not be taken to the court of

appeals from the final order in a § 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability). A certificate of appealability may issue only if Petitioner has made a

“substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Under this

standard, Shannon must demonstrate that “reasonable jurists could debate whether the petition

should have been resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Here, the Court is hesitant to preclude



                                            Page 42 of 43
                          2:18-cv-02233-JES # 33          Page 43 of 43




an appeal with regards to the issues of whether Shannon received ineffective assistance of

counsel and whether he is entitled to a new trial under the due process clause due to Judge

Bruce’s ex parte communications. Accordingly, the Court grants a certificate of appealability on

these issues. However, the Court declines to grant a certificate of appealability regarding

Shannon’s argument that he is entitled to a new trial due to the misconduct of the United States’

Attorney’s Office because no reasonable jurist could debate whether the Office’s misconduct

alone could be a separate ground for relief.

                                       V. CONCLUSION

       For the reasons stated, Petitioner Shawn Shannon’s Amended Motion to Vacate, Set

Aside or Correct Sentence pursuant to 28 U.S.C. § 2255 (Doc. 11), which replaced his original

Motion (Doc. 1), is DENIED. The Court GRANTS a Certificate of Appealability on the issues

of whether Shannon received ineffective assistance of counsel and whether he is entitled to a

new trial under the due process clause due to Judge Bruce’s ex parte communications, but

DECLINES to issue a Certificate of Appealability on his remaining claim. This case is

CLOSED. The Clerk is DIRECTED to prepare the Judgment.



       Signed on this 25th day of November 2020.

                                               s/ James E. Shadid
                                               James E. Shadid
                                               United States District Judge




                                          Page 43 of 43
